Matter of Miller v Miller (2018 NY Slip Op 03014)





Matter of Miller v Miller


2018 NY Slip Op 03014


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


509 CAF 17-00923

[*1]IN THE MATTER OF CARLA A. MILLER, PETITIONER-APPELLANT,
vLAWRENCE C. MILLER, RESPONDENT-RESPONDENT. 


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARK C. DAVISON OF COUNSEL), FOR PETITIONER-APPELLANT.
JOSEPH P. MILLER, CUBA, FOR RESPONDENT-RESPONDENT. 
CAROLYN R. KELLOGG, WELLSVILLE, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Allegany County (Thomas P. Brown, J.), entered March 21, 2017 in a proceeding pursuant to Family Court Act article 6. The order directed that the parties continue to have joint custody. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: April 27, 2018
Mark W. Bennett
Clerk of the Court